TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2014



                                      NO. 03-13-00179-CV


                            Jose Duran and Maria Duran, Appellants

                                                 v.

                         JB Goodwin Realtors and Xuan Le, Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND ABOUSSIE*
                  AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




 This is an appeal from the judgment signed by the trial court on February 15, 2013. Having

 reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

 in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

 appellants are indigent and unable to pay costs, no adjudication of costs is made.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
        See Tex. Gov’t Code § 74.003(b).